[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 09-13936                 ELEVENTH CIRCUIT
                                                                 APRIL 15, 2010
                            Non-Argument Calendar
                                                                  JOHN LEY
                          ________________________
                                                                   CLERK

                   D. C. Docket Nos. 09-00976-CV-RWS-1,
                             06-00137-CR-RWS

EDWIN C. PARKER,



                                                              Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                 (April 15, 2010)

Before DUBINA, Chief Judge, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     Federal prisoner Edwin Parker appeals the district court’s denial of his 28
U.S.C. § 2255 motion to vacate, set aside, or correct his sentence. We granted a

certificate of appealability (“COA”) on “whether the district court erred when it

found that the sentence-appeal waiver contained in Parker’s plea agreement was

knowing and voluntary, and thus, barred his sentencing claims.”

      In a 28 U.S.C. § 2255 proceeding, we review legal issues de novo and

factual findings for clear error. Lynn v. United States, 365 F.3d 1225, 1232 (11th

Cir. 2004). Our review is limited to the issues specified in the COA. Murray v.

United States, 145 F.3d 1249, 1251 (11th Cir. 1998).

      On appeal, Parker claims that his attorney provided ineffective assistance

during the plea negotiations because his attorney told him that he could get a

substantial assistance departure and he would be permitted to appeal the district

court’s imposition of a two-level firearm enhancement because the enhancement

would increase his sentence above the guideline range. Parker also challenges the

facts utilized by the district court to support the firearm enhancement to his

sentence. Parker does not address whether the district court erred when it found

that his sentence appeal waiver in the plea agreement was knowing and voluntary.

      Because Parker’s claim of ineffective assistance of counsel during his plea

negotiations based on his attorney’s advice regarding the substantial assistance

departure is raised for the first time on appeal, we will not consider it. Burns v.



                                           2
United States, 278 F. App’x 924, 927 (11th Cir. 2008) (holding that petitioner

waived arguments on appeal from the district court’s denial of his § 2255 motion

because he did not raise them in the district court); Johnson v. United States, 340
F.3d 1219, 1228 n.8 (11th Cir. 2003). Additionally, Parker’s assertion that the

district court erred by issuing him a firearm enhancement is outside the scope of

the COA, and we decline to review it. See Murray, 145 F.3d at 1251.

Furthermore, even liberally construing Parker’s pro se brief, see Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (stating that the court holds

pro se pleadings to a less stringent standard so they will be liberally construed), it

is evident that he has abandoned his argument that he had ineffective assistance of

counsel at the plea negotiation stage based on his attorney’s advice that the plea

agreement permitted him to appeal the firearm enhancement. The only mention of

this claim is in Parker’s facts section of his brief. This is insufficient to preserve

the issue for review.

      Accordingly, we affirm the district court’s order denying Parker’s § 2255

motion.

      AFFIRMED.




                                            3